PER CURIAM.
The defendant was charged with kidnapping, sexual battery, robbery and first-degree murder, and pled not guilty. Upon trial before a jury, he was found guilty as to all counts. The trial court entered judgment pursuant to the jury verdicts, except as to the robbery count, which the court reduced to petit theft. A life sentence was imposed on the murder conviction, with concurrent terms of 12 years, life, and 60 days on the remaining counts.
In this appeal from his convictions and sentences the defendant urges reversal on the grounds that the trial court erred, first, in denying his motion to suppress post-arrest statements and, second, in denying his motions for mistrial based upon two comments by the prosecutor in closing argument.
We have considered the grounds relied on by the defendant for reversal in the light of the record, briefs and arguments of counsel. We find that the record shows the case was fully and fairly tried, the verdicts are supported by the evidence and the several rulings of the trial court challenged by the defendant did not, on the *788record and under the law, constitute reversible error.
Therefore the judgments and sentences appealed are affirmed.
Affirmed.